DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 and 9-12 are rejected.
	Claims 7-8 and 13-17 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I and Species A, as shown in Figs. 1-4, in the reply filed on October 20, 2022, is acknowledged.
	Applicant indicated that claims 1-12 encompass the elected species.  However, claims 7-8 are drawn to Species B, as shown in Fig. 5, and therefore, are withdrawn from further consideration because they are drawn to a non-elected invention.
	Accordingly, claims 1-6 and 9-12 are hereby examined and claims 7-8 and 13-17 are withdrawn from further consideration because they are drawn to non-elected inventions.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saarinen (US 2008/0035549).
	With respect to claim 1, Saarinen discloses a filtering apparatus 10, as shown in Fig. 1, having: a housing 21 having interior and exterior surfaces, as shown in Fig. 2, a filter cartridge 27 (membrane) disposed within the housing 21, as shown in Fig. 2, and a helicoloidal groove 26 (fluid channel) formed in the interior surface of the housing 21 in a helical pattern with a helical pitch in an axial direction of the housing 21 of less than or equal to about 50 mm (see paragraph 0019, pitch is between 8 and 20mm, which is less than 50mm), the fluid channel 26 being formed between raised portions of the interior surface of the housing 21, as shown in Figs. 2-3.

	With respect to claim 2, Saarinen discloses wherein the helical pattern has a helical angle of less than or equal to about 45 degrees, as shown in Fig. 3.

	With respect to claim 3, Saarinen discloses a rod 28 (core) disposed within the housing 21 wherein the membrane 27 is positioned between the core 28 and the housing 21, as shown in Fig. 2.

	With respect to claim 11, Saarinen discloses wherein the membrane 27 is in direct contact with the raised portions of the interior surface, as shown in Figs. 2-3.

	With respect to claim 12, Saarinen discloses wherein there is no cage located between the membrane 27 and the raised portions of the interior surface, as shown in Figs. 2-3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranaga et al. (US 2007/0119772) [hereinafter Hiranaga] in view of Saarinen (US 2008/0035549).
With respect to claim 1, Hiranaga discloses a capsule filter 13, as shown in Fig. 45, having: a housing 160 having interior and exterior surfaces, as shown in Fig. 45, a filter element 170 (membrane) disposed within the housing 160, as shown in Fig. 45, and a fluid conduit 164 (fluid channel) formed in the interior surface of the housing 160, as shown in Fig. 45.   
Hiranaga lacks the fluid channel formed in a helical pattern with a helical pitch in an axial direction of the housing of less than or equal to about 50 mm, the fluid channel being formed between raised portions of the interior surface of the housing.
	Saarinen discloses a filtering apparatus 10, as shown in Fig. 1, having: a housing 21 having interior and exterior surfaces, as shown in Fig. 2, a filter cartridge 27 (membrane) disposed within the housing 21, as shown in Fig. 2, and a helicoloidal groove 26 (fluid channel) formed in the interior surface of the housing 21 in a helical pattern with a helical pitch in an axial direction of the housing 21 of less than or equal to about 50 mm (see paragraph 0019, pitch is between 8 and 20mm, which is less than 50mm), the fluid channel 26 being formed between raised portions of the interior surface of the housing 21, as shown in Figs. 2-3.  The filtering apparatus 10 has excellent washing action property that prevents cake deposition on the filter surface (see paragraph 0006).  It would have been obvious to one of ordinary skill in the art to provide the interior surface of the housing disclosed by Hiranaga with a helical pattern, as taught by Saarinen, in order to promote washing of the filter and prevent cake deposition on the filter surface (see paragraph 0006 of Saarinen).

	With respect to claim 2, Hiranaga as modified by Saarinen discloses wherein the helical pattern has a helical angle of less than or equal to about 45 degrees, as shown in Fig. 3 of Saarinen.

	With respect to claim 3, Hiranaga discloses a core 172 disposed within the housing 160 wherein the membrane 170 is positioned between the core 172 and the housing 160, as shown in Fig. 45.

	With respect to claim 4, Hiranaga discloses a head 163 (first end cap), wherein the first end cap 163 comprises a first opening acting as an inlet 15a for fluid and a second opening acting as an outlet 15b for the fluid, as shown in Fig. 45.

	With respect to claim 5, Hiranaga discloses wherein the first end cap 163 further comprises a third opening acting as a vent 15c, as shown in Fig. 45.

	With respect to claim 6, Hiranaga discloses wherein the inlet 15a for the fluid directs the fluid into the fluid channel 164, as shown in Fig. 45.

	With respect to claim 9, Hiranaga discloses wherein the outlet 15b is configured to allow the fluid within the fluid channel 164 to leave the filter 13, as shown in Fig. 45.

	With respect to claim 10, Hiranaga discloses wherein each of the inlet 15a and the outlet 15b have a different height, as shown in Fig. 53.

	With respect to claim 11, Hiranaga as modified by Saarinen discloses wherein the membrane 27 is in direct contact with the raised portions of the interior surface, as shown in Figs. 2-3 of Saarinen.

	With respect to claim 12, Hiranaga as modified by Saarinen discloses wherein there is no cage located between the membrane and the raised portions of the interior surface, as shown in Fig. 2-3 of Saarinen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778